                         UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In the Matter of:                                        }
                                                         }
REMINGTON OUTDOOR COMPANY,                               }             Case No. 20-81688-CRJ-11
INC., et al.,1                                           }
                                                         }             Chapter 11
                                                         }
                          Debtor(s).                     }             Jointly Administered


               ORDER DENYING MOTION TO CONTINUE SALE HEARING

        This case came before the Court on September 29, 2020 upon the Motion to Continue Sale

Hearing filed by VUONG Holdings, LLC, ECF No. 809, and upon Debtors’ Response in

Opposition to Motion to Continue Sale Hearing, ECF No. 823.

        The Court carefully considered the requested continuance and the arguments of counsel,

and based upon the Court’s ruling as stated on the record, it is hereby

        ORDERED, ADJUDGED AND DECREED that the Motion to Continue Sale Hearing

is DENIED.

Dated this the 29th day of September, 2020.

                                                              /s/ Clifton R. Jessup, Jr.
                                                              Clifton R. Jessup, Jr.
                                                              United States Bankruptcy Judge




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc.(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.




Case 20-81688-CRJ11              Doc 892 Filed 09/29/20 Entered 09/29/20 15:28:08                           Desc
                                   Main Document    Page 1 of 1
